DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the amendment filed 07/15/2022 the following occurred: Claims 1 and 11 were amended. Claims 1, 5-6, 9-11, 15, and 22-23 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-6, 9-11, 15, and 22-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 5-6, 9-11, 15, and 22-23 are drawn to a non-transitory computer-readable storage mediums and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claim 1 recites receiving an imaging study including a medical image of a patient; extracting an image context from the imaging study, wherein the image context is extracted from the imaging study; extracting a patient context from at least one of a prior imaging study, information from an electronic medical record, or a list of search phrases manually input by the user; automatically generating a search query based on the image context wherein the image context is filtered by the patient context to generate specific patient information, a level of expertise of a user and a user intention; send the search query to a data source; receiving results of the query from a data source; filtering the results based on similarity to the image context or the patient context; sorting the results based on information overlap between the retrieved results and the image context or patient context, wherein overlap is determined from at least one of cosine distance, Euclidean distance, or k-nearest neighbor classification; and providing the results to the user.
Independent claim 11 recites receiving an imaging study including a medical image of a patient; extracting a patient context from at least one of a prior imaging study, information from an electronic medical record, or a list of search phrases manually input by the user; extracting an image context from the imaging study, wherein the image context is extracted from the imaging study; automatically generating a search query based on the image context wherein the image context filtered by the patient context to generate specific patient information, a level of expertise of a user and a user intention; send the search query to a data source; receiving results of the query from a data source; filtering the results based on similarity to the image context or patient context; sorting the results based on information overlap between the retrieved results and the image context or patient context, wherein overlap is determined from at least one of cosine distance, Euclidean distance, or k-nearest neighbor classification; and providing the results to the user.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by performing a context-sensitive assessment of clinical findings, which a user (e.g., a radiologist) may consult “for background information that may aid in the assessment of the patient's imaging studies” (see originally filed specification paragraph 1). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. The present claims cover certain methods of organizing human activity because they address the “need for a practical approach to have virtual planning that is real-time to aid in clinical decision making to optimize outcome and prognosis” (see: specification page 1).  For example, the specification, at paragraph 1, describes the problem as non-technical problem radiologists encounter when generating queries and which is time consuming. The purpose of the recited limitations, according to the specification, is to aid radiologists in analyzing patient medical imaging studies. Further, particular elements of the claims may also fall within the “Mathematical Concepts” grouping of abstract ideas when considered individually. For example, sorting the results is based on information overlap “determined from at least one of cosine distance, Euclidean distance, or k-nearest neighbor classification” (claims 1 and 11), which is a mathematical relationship “between the retrieved results and the image context or patient context” (claims 1 and 11). Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “non-transitory computer-readable storage medium storing a set of instructions that are executable by a processor, the set of instructions, when executed by the processor, causing the processor to perform operations”, “controlling a computing device to”, “using natural language processing to extract a concept from Digital Imaging and Communications in Medicine (DICOM) fields”, and “a memory storing a set of instructions; and a processor executing the set of instructions to perform operations”, which are additional elements that are recited at a high level of generality (e.g., the “processor executing the set of instructions to perform operations” performs generating a search query based on image context, the level of expertise of the user, and the user intention, through no more than a statement that said set of instructions are “execut[ed]”; e.g., wherein the image context is extracted from the imaging study “using natural language processing to extract a concept from Digital Imaging and Communications in Medicine (DICOM) fields” is claimed such that natural language processing is merely “us[ed]”, or applied, as a tool, to DICOM fields when performing image context extraction) such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “a memory storing a set of instructions; and a processor executing the set of instructions to perform operations” language is incidental to the set of instructions that are stored and executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims further recite the additional elements of “wherein the user intention is based on a predefined gesture by the user”, which are nominal or tangential additions to the abstract idea and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea of improving the efficiency of a radiologist’s workflow outlined in the recitations above. See: MPEP 2106.05(g).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer and data gathering components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 2 and 5, and 
Paragraph 13: “…The PACS may handle and store medical images in accordance with the Digital Imaging and Communications In Medicine ("DICOM") standard.”
Paragraph 18: “Context information may be extracted from metadata such as DICOM headers of prior studies for the patient. DICOM fields that may be used in this manner include Modality, Body Part Examined, Protocol Name, and Series Description. DICOM information may also include a reason for examination. Because this DICOM field contains a narrative description of the study, a natural language processing ("NLP") engine operative to extract Unified Medical Language System ("UMLS") concepts may be used to extract diagnostic terms from this field. Other DICOM fields from which useful information may be extracted by the patient context module 220 include Procedure Code, Requested Procedure Code, and Scheduled Procedure Code.”
Paragraph 27: “...In another embodiment, a predefined gesture by the user may be used to indicate what the user is looking for. For example, the predefined gesture may be circling a mouse cursor around a finding of interest, and this gesture may be taken to mean that the user wishes to be shown the lymph nodes around the relevant body part.”
Paragraph 36: “…In one embodiment, the study is formatted according to the DICOM standard.”
Paragraph 42: “Figure 5 illustrates an exemplary computing system 500 that may implement the exemplary embodiments described above with reference to system 200 and method 400. The computing system 500 includes a data storage element 510 (e.g., one or more hard drives, solid state drives, or other persistent data storage components). The data storage element 510 may store code for implementing the method 400, which may include portions of code performing the functions of the image context module 210, patient context module 220, query generation module 230, results filtering module 240, results sorting module 250, and results display module 260. The computing system 500 also includes a processing element 520, which may include one or more microprocessors capable of executing code such as the code for implementing the method 400. The computing system 500 also includes a user interface 530, which may comprise one or more physical components (e.g., a keyboard, mouse, touchpad, display, touchscreen, etc.) operable to receive user inputs and provide results (e.g., the display 300) to a user. The computing system 500 also includes a data interface 540 (e.g., a wired or wireless connection to a network and/or to the Internet) providing for communications (e.g., the query of step 450 and receipt of query results in step 460) with external data sources. It will be apparent to those of skill in the art that there may be any number of possible implementations of a computing system 500, that such implementations may include additional elements not specifically described above, and that the computing system 500 may be capable of performing additional tasks beyond those described above with reference to the exemplary embodiments.”
Paragraph 44: “Those of skill in the art will understand that the above-described exemplary embodiments may be implemented in any number of matters, including as a software module, as a combination of hardware and software, etc. For example, the exemplary method 400 may be embodied in a program stored in a non-transitory storage medium and containing lines of code that, when compiled, may be executed by a processor.”
The specification (e.g., as excerpted here) does not indicate that the additional element(s) of the above cited “gesture” data gathering activity provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g).
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 5-6, 9-10, 15, and 22-23 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Response to Arguments
Applicant’s arguments from the response filed on 07/15/2022 have been fully considered and will be addressed below in the order in which they appeared.

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejections should be withdrawn because, “Computer readable storage media is not practically readable without the aid of a computer. Information from electronic medical records is also not practically readable or accessible without the aid of a computer. This by itself rebuts the Examiner's assertion that the Applicant is reciting generic token computer components. The purpose of the Alice Corp. v. CLS Bank International inquiry is the ensure what is claimed is not just an abstract idea, but on a computer. The elements recited are necessary to make an operable system as the electronic data would otherwise be inaccessible.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
The rejection recognizes that the “[c]omputer readable storage medis is not practically readable without the aid of a computer” by considering such elements as additional elements that are explicitly investigated as such and not considered as part of the recited abstract idea. It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent, as argued here. Not every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry. (See, e.g., Alice, 134). For instance, fundamental economic and conventional business practices are often found to be abstract ideas, even if performed on a computer. See, e.g., OIP Techs., 788 F.3d at 1362-63. In this case, inclusion of the additional elements does not meaningfully transform the abstract idea into a patent eligible application that is significantly more than the abstract idea itself. For example, the claimed “memory storing a set of instructions; and a processor executing the set of instructions to perform operations” language argued is incidental to the set of instructions that are stored and executed. Therefore, they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f), and/or do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 101 rejections should be withdrawn because, “The emphasized elements include processing of electronic medical records that are not readily interpretable by a human, steps that are not practically performed by a human, and making non-incidental/non-token use of the computer components as recited. The elements also alter and affect how the functions in the alleged abstract idea are performed as the extracted concepts are used in part to determine image context. The point of using natural language processing is to improve the state of the art by automating the workload. "Automatically generating a search query based on the image context wherein the image context is filtered by the patient context to generate specific patient information" is an improvement to the field of diagnostic radiology by at least automating the workflow. Determining "user intention is based on a predefined gesture by the user, controlling a computing device to send the search query to a data source, receiving results of the query from a data source" recites steps that are not mental processes. For example, detecting a mouse cursor being moved in a circle and using that gesture to infer that the user may intend to view a lymph node map and retrieving that lymph node map is not something that can be performed by the human mind and makes non "incidental or token" use of computer components. The above elements are instructions stored on the memory and those instructions are executed by the processor, thus the recitation is not incidental, token, nor a general link to the technological environment but a specific implementation.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
As the rejection is written, whether the concepts are “readily interpretable by a human” is not a relevant consideration as to whether the claims are directed to an abstract idea or not. Further, the claims would be interpretable by a human even if considered a mental process, which classification is not the case in the rejection above. Instead, the claims best apply to organizing human activity because, as described in the specification at paragraph 1, describes the problem as non-technical problem radiologists encounter when generating queries and which is time consuming. The purpose of the recited limitations, according to the specification, is to aid radiologists in analyzing patient medical imaging studies by performing a context-sensitive assessment of clinical findings, which a user (e.g., a radiologist) may consult “for background information that may aid in the assessment of the patient's imaging studies” (see originally filed specification paragraph 1). The present claims cover certain methods of organizing human activity because they address the “need for a practical approach to have virtual planning that is real-time to aid in clinical decision making to optimize outcome and prognosis” (see: specification page 1).  
As per the argument that detecting a mouse cursor being moved in a circle and using that gesture to infer that the user may intend to view a lymph node map and retrieving that lymph node map “is not something that can be performed by the human mind and makes non "incidental or token" use of computer components”, this element is question concerning gestures is considered an additional element that is not part of the abstract idea. The additional element was investigated and determined to be a nominal or tangential addition to the abstract idea and amount to extra-solution activity concerning mere data gathering. The claims are not directed to the gesture command interface technologies, and instead merely use such technologies for the purposes of data gathering in order to perform the abstract idea. Therefore, the addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea of improving the efficiency of a radiologist’s workflow outlined in the recitations above. The specification supports this interpretation in paragraph 27, for example, where such elements are described as separate embodiments unnecessary to the core function of the invention (e.g., “...In another embodiment, a predefined gesture…”), where such gestures may simply be “used” for the stated purpose (e.g., “…may be used to indicate what the user is looking for…”), where such gestures are merely examples (e.g., “For example, the predefined gesture may be…”), where such examples are recited at a high level in terms of their use instead of their technological functioning (“…circling a mouse cursor around a finding of interest, and this gesture may be taken to mean that the user wishes to be shown the lymph nodes around the relevant body part.”). Therefore, the additional elements in question they are directed to the use of conventional or generic technology in a well-known environment, without any claim that the invention reflects an inventive solution to a technical problem presented by combining the two.

In the remarks, Applicant argues in substance that (3) the 35 U.S.C. 101 rejections should be withdrawn because, “Sorting the results based on information overlap between the retrieved results and the image context or patient context, wherein overlap is determined from at least one cosine distance, Euclidean distance, or k-nearest neighbor classification is computationally intensive and cannot be practically performed in the human mind. See, 2019 PEG, footnote 14; and USPTO Example 37, claim 2, Example 38, and Example 39 issued January 7, 2019. It is unrealistic to expect an image interpreter to calculate (or perhaps even know how to calculate) at least one cosine distance, Euclidean distance, or k-nearest neighbor for the overlap of results when interpreting radiographs.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
It is unclear what is being argued here. If it is being argued that the limitation in question is not sufficiently described (i.e., that “unrealistic to expect an image interpreter to calculate” or “even know how to calculate”) then a 35 U.S.C. 112(a) rejection may be necessary. However, this is not believed to be the case. The limitation in question is primarily, when considered as a whole, a part of a context-sensitive analysis of clinical findings, which a user (e.g., a radiologist) may consult for background information that may aid in the assessment of the patient's imaging studies. The limitation in question, when considered individually, also falls within the “Mathematical Concepts” grouping of abstract ideas. The complexity of a mathematical concept is unrelated to its classification as being abstract. There is no requirement under this categorization that the mathematical concept in question be performable by any particular person. A mathematical concept is, simply, abstract. 

In the remarks, Applicant argues in substance that (4) the 35 U.S.C. 101 rejections should be withdrawn because, “the Applicant respectfully submits that the Examiner is using a high level of abstraction when analyzing the recited claims. The Examiner improperly focuses on alleged generic computer components while ignoring the steps recited making use of the components to perform multiple computationally intensive tasks. This level of abstraction leads to the exception swallowing the rule that Enfish cautioned against. Just as in Enfish the software recited here relates to computer databases, increases search/workflow flexibility, enables faster search times, and reduces memory requirements by automating search queries. See Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). Radiologists previously had to manually query information sources, this manual query generation and evaluation was a time consuming and inefficient process. Specification, ,i [0001]. Thus for at least the reasons described above, the claims as recited are directed to a technological improvement and are patent eligible. Accordingly, withdrawal of the 35 USC§ 101 rejection for all pending claims is respectfully requested.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive. 
Enfish warned against describing a claim at a high level of abstraction untethered from the language of the claim. The argument characterizes this as “using a high level of abstraction when analyzing the recited claims” but this argument cannot be applied to the present rejection or the conclusions in the Enfish decision. Identification of abstract idea(s) are directly reflective of the claim language. A review of the specification shows that they reflect what Applicant considers the invention. The independent claims are not entirely abstract, but they do include abstract ideas. The identification of an abstract idea within the claims does not automatically render the claims as a whole abstract, but instead merely indicates that an abstract idea is recited in the claims and that further analysis must take place. It is further because the claims do not include a practical application or inventive concept that is significantly more that render the claims nonstatutory. In this case, inclusion of the claimed additional elements does not meaningfully transform the abstract idea into a patent eligible application of said abstract idea.
As per Enfish decision itself, the claims of Enfish are a good example of the technology-driven approach the courts find statutory as the claims there were directed to a specific improvement to computer functionality by describing a specific type of data structure designed to improve the way a computer stores and retrieves data in memory, where the specific data structure in question was a self-referential table that functions differently than convention data structures by storing all entity types in a single table defining the table's columns by rows in that same table. The present claims are directed to an abstract idea, as shown above, and do not recite comparable features to that of Enfish. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT A SOREY/Primary Examiner, Art Unit 3626